Citation Nr: 0927473	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for carpal tunnel syndrome, 
right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1982 
until his retirement in January 2003.  Commendations and 
awards include a Southwest Asia Service Medal with 2 Oak Leaf 
Clusters; a Kuwait Liberating Medal - Saudi Arabia; and an 
Air Force Outstanding Unit Award with Valor with 6 Oak Leaf 
Clusters.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that, in his September 2005 notice of 
disagreement, the Veteran referred to bilateral carpal tunnel 
syndrome; however, his current appeal concerns right hand 
carpal tunnel syndrome only, and it is unclear if the Veteran 
is requesting service connection for left carpal tunnel 
syndrome.  This matter is referred back to the RO for 
clarification/appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for carpal tunnel 
syndrome of the right hand.  He complains of right hand 
numbness and weakness, which he says began prior to his 
separation from service.  Military treatment records dating 
from August 2003 to October 2003, including an MRI scan of 
the right hand done on August 15, 2003, contain evidence of 
right hand symptoms.  An MRI in August 2003 found a "7 
millimeter foreign body suggested in the subcutaneous tissues 
in the palm of the hand, with metallic artifact on the MRI."  
The radiologist added that "this does not appear to involve 
the flexor tendons or carpal tunnel."  In September 2003 the 
Veteran underwent surgery to remove the foreign body from his 
right hand.  An October 2003 post-operative note includes the 
following remarks:

The patient has some provocative signs of 
carpal tunnel syndrome which he states he 
has had for quite a while.

The diagnosis, in pertinent part, was "early carpal tunnel 
syndrome."

In November 2004 the Veteran was accorded a VA scar 
examination, which included nerve conduction velocity testing 
(NCV) and an electromyogram (EMG).  During the examination, 
the Veteran reported that he had had symptoms of numbness and 
tingling in his fingers since the summer of 2001.  He 
reported that his symptoms were worse with driving, and said 
that he had to change hands every five to ten minutes.  He 
also complained of difficulty holding small items like screws 
and nail; difficulty holding a spoon to feed his young 
daughter; difficulty tying his shoes; and difficulty 
fastening latches on necklaces or bracelets.  Physical 
examination found positive Phalen's and Tinel's signs 
bilaterally.  EMG/NCV tests found mild to moderate carpal 
tunnel syndrome.  Diagnosis, in pertinent part, was "right 
carpal tunnel syndrome and left carpal tunnel syndrome."  
Unfortunately, an opinion as to a nexus to service was not 
proffered.  

The Secretary must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

The record contains evidence of right hand pain during 
service.  The record also contains medical evidence of right 
carpal tunnel syndrome within months of the Veteran's 
retirement from service; however, there is insufficient 
medical evidence on file to establish a nexus between the 
Veteran's right carpal tunnel syndrome and service, 
particularly as there is evidence of other right hand 
disorders.  In accordance with McLendon, and in compliance 
with 38 C.F.R. § 3.159, the matter must, therefore, be 
remanded for a VA examination to determine the exact nature 
of the Veteran's current right hand disability and to obtain 
a nexus opinion.  McLendon, 20 Vet. App. 79.  

Since the claims folder is being returned it should be 
updated to include any VA treatment records compiled since 
October 2004.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any VA medical 
treatment records pertaining to the Veteran 
dating from October 4, 2004.  If no such records 
exist, that fact should be noted in the claims 
folder.  Also attempt to obtain any other 
evidence identified as relevant by the Veteran 
during the course of this remand provided that 
any necessary authorization forms are completed.  

2.  After completion of the above, schedule the 
Veteran for an appropriate VA examination.  The 
claims file must be made available to, and 
reviewed by, the examiner, and said review must 
be noted in the examination report.  

All indicated tests should be performed, and all 
findings reported in detail.  The Veteran should 
be given an opportunity to describe his symptoms 
in addition to being physically examined.  
Thereafter, the examiner should render an opinion 
as to whether it is at least as likely as not 
(i.e., 50 percent probability or greater) that 
right hand carpal tunnel syndrome, if found, was 
incurred during active military service.  If 
carpal tunnel syndrome is not found, the examiner 
must state whether the Veteran's right hand 
numbness and weakness is attributable to some 
other medically explained (known) illness or 
injury.  See Compensation and Pension Examination 
Gulf War Guidelines.  

If the Veteran's right hand weakness and numbness 
is determined to be attributable to a medically 
explained (known) illness or injury, the examiner 
must opine as to whether it is at least as likely 
as not (i.e., 50 percent probability or greater) 
that said disorder was incurred during active 
military service. 

A rationale for all opinions proffered must be 
set forth in the report provided.

3.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case in accordance 
with 38 C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should then be 
returned to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




